In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1603V
                                          UNPUBLISHED


    ANTHONY SHERWOOD,                                           Chief Special Master Corcoran

                          Petitioner,                           Filed: January 14, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


David John Carney, Green & Schafle LLC, Philadelphia, PA, for Petitioner.

Martin Conway Galvin, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES 1

       On October 15, 2019, Anthony Sherwood filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (SIRVA) caused by the influenza (flu) vaccination he received on October
18, 2018. Petition at ¶¶ 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On June 7, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On January 13, 2022, Respondent filed a proffer on award of
compensation (Proffer) indicating Petitioner should be awarded $75,000.00 for pain and
suffering, $800.60 to satisfy the State of California Medicaid lien, and $16.41 to satisfy
the State of Texas Medicaid lien. Proffer at 1-2. In the Proffer, Respondent represented

1
   Because this unpublished Decision contains a reasoned explanation f or the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E -
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If , upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $75,000.00, in the form of a check payable to
       Petitioner, Anthony Sherwood.

    2. A lump sum payment of $800.60, representing compensation for
       satisfaction of a Medicaid lien, payable jointly to Petitioner and the State of
       California, Department of Health Care Services, and mailed to:

                             Department of Health Care Services
                                Recovery Branch - MS 4720
                                     P.O. Box 997421
                                Sacramento, CA 95899-7421
                          DHCS account number C94569242D-VAC02

    3. A lump sum payment of $16.41, representing compensation for
       satisfaction of a Medicaid lien, payable jointly to Petitioner and TMHP-
       Medicaid, and mailed to:

                                    TMHP TPL-Tort Department
                                      Attn: Tort Receivables
                                         PO Box 202948
                                      Austin, TX 78720-2948

      This amount represents compensation for all damages that would be available
under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint f iling of notice
renouncing the right to seek review.


                                                     2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                                     )
 ANTHONY SHERWOOD,                                   )
                                                     )
                Petitioner,                          )
                                                     )   No. 19-1603
 v.                                                  )   Chief Special Master Corcoran
                                                     )   ECF
 SECRETARY OF HEALTH AND HUMAN                       )
 SERVICES,                                           )
                                                     )
                Respondent.                          )
                                                     )

            RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On October 15, 2019, Anthony Sherwood (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that he suffered a shoulder injury related to vaccine

administration (“SIRVA”), as defined in the Vaccine Injury Table, following the administration

of an influenza vaccine on October 18, 2018. Petition at 1-2. On May 11, 2021, the Secretary of

Health and Human Services (“respondent”) filed a Rule 4(c) Report indicating that this case is

appropriate for compensation under the terms of the Act for a SIRVA Table injury, and on June

7, 2021, the Chief Special Master issued a Ruling on Entitlement finding petitioner entitled to

compensation. ECF No. 22; ECF No. 23.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $75,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.      Medicaid Lien- State of California

       Respondent proffers that petitioner should be awarded funds to satisfy the State of

California Medicaid lien in the amount of $800.60, which represents full satisfaction of any right

of subrogation, assignment, claim, lien, or cause of action the State of California may have

against any individual as a result of any Medicaid payments the State of California has made to

or on behalf of petitioner from the date of his eligibility for benefits through the date of judgment

in this case as a result of his alleged vaccine-related injury suffered on or about October 18, 2018

under Title XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       C.      Medicaid Lien- State of Texas

       Respondent proffers that petitioner should be awarded funds to satisfy the State of Texas

Medicaid lien in the amount of $16.41, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of Texas may have against any

individual as a result of any Medicaid payments the State of Texas has made to or on behalf of

petitioner from the date of his eligibility for benefits through the date of judgment in this case as

a result of his alleged vaccine-related injury suffered on or about October 18, 2018 under Title

XIX of the Social Security Act.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

three lump sum payments described below, and request that the Chief Special Master’s decision



                                                  2
and the Court’s judgment award the following:      1


        A. A lump sum payment of $75,000.00 in the form of a check payable to petitioner;

        B. A lump sum payment of $800.60, representing compensation for satisfaction of the
           State of California Medicaid lien, in the form of a check payable jointly to petitioner
           and:

                                Department of Health Care Services
                                Recovery Branch - MS 4720
                                P.O. Box 997421
                                Sacramento, CA 95899-7421
                                DHCS account number C94569242D-VAC02


        Petitioner agrees to endorse the check to the Department of Health Care Services, State of

California, for satisfaction of the California Medicaid lien; and

        C. A lump sum payment of $16.41, representing compensation for satisfaction of the
           State of Texas Medicaid lien, in the form of a check payable jointly to petitioner and:


                                TMHP TPL-Tort Department
                                Attn: Tort Receivables PO Box 202948
                                Austin, TX 78720-2948

        Petitioner agrees to endorse the check to TMHP-Medicaid for satisfaction of the Texas

Medicaid lien.

        Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                        Respectfully submitted,

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        C. SALVATORE D’ALESSIO
                                                        Acting Director
                                                        Torts Branch, Civil Division



1 Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for
appropriate relief. In particular, respondent would oppose any award for future medical expenses, future
pain and suffering, and future lost wages.
                                                   3
                              HEATHER L. PEARLMAN
                              Deputy Director
                              Torts Branch, Civil Division

                              ALEXIS B. BABCOCK
                              Assistant Director
                              Torts Branch, Civil Division

                              /s/ Martin C. Galvin
                              MARTIN C. GALVIN
                              Trial Attorney, Civil Division
                              U.S. Department of Justice
                              P.O. Box 146
                              Benjamin Franklin Station
                              Washington, D.C. 20044-0146
                              Tel: (202) 305-3071
                              Martin.Galvin@usdoj.gov

Dated: January 13, 2022




                          4